Case 8:20-cv-00771-CEH-JSS Document 27 Filed 06/05/20 Page 1 of 3 PageID 359



                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE MIDDLE DISTRICT OF FLORIDA

PRIME TIME SPORTS GRILL, INC.,                      )      CASE NO: 8:20-cv-00771-CEH-JSS
d/b/a PRIME TIME SPORTS BAR,                        )
                                                    )
       Plaintiff                                    )
                                                    )
               vs.                                  )
                                                    )
DTW1991 UNDERWRITING LIMITED,                       )
A CERTAIN INTERESTED UNDERWRITER                    )
AT LLOYD’S LONDON,                                  )
                                                    )
      Defendants.                                   )
________________________________________            )

     FLORIDA RESTAURANT AND LODGING ASSOCIATION’S MOTION FOR
     LEAVE TO FILE REPLY TO DEFENDANT’S RESPONSE TO MOTION TO
        APPEAR AS AMICUS CURIAE AND FILE A BRIEF IN SUPPORT OF
       PLAINTIFF’S RESPONSE TO DEFENDANT’S MOTION TO DISMISS

       The Florida Restaurant and Lodging Association (“FRLA”) respectfully submits this

Motion for Leave to file a short Reply in further support of its pending Motion for Leave to

Appear as Amicus Curiae and File a Brief in support of Plaintiff’s Response [Doc. 25].

       FRLA makes this request to clarify (quickly) a point made by Defendants in their

“Consolidated Response” [Doc 26]. In its proposed Amicus Brief [Doc 25-1], FRLA cited,

among other cases, the trial court ruling in U.S. Airways v. Commonwealth Insurance Co., 64 Va.

Cir. 40, WL 1094684 (Case No. 03–587, 2004) (Va. Cir. Ct. May 14, 2004), where the court found

Civil Authority coverage for an airline for its business interruption losses resulting the U.S.

government’s closure of National Airport during the 9/11 attacks. In its Response, Defendant

argues that FRLA did “neglected to mention that the Supreme Court of Virginia later reversed

and remanded” this ruling. Doc 26 at 9, citing PMA Capital Ins. Co. v. US Airways, Inc., 626 S.E.

2d 369, 374 (Va. 2006). Defendant gives the Court a misimpression. The indirect reversal (from
Case 8:20-cv-00771-CEH-JSS Document 27 Filed 06/05/20 Page 2 of 3 PageID 360



another trial court ruling) was on other unrelated grounds having to do with the coverage issue, i.e.,

that the covered claim otherwise would be offset by government relief funds and so no actual

payment was due by the insurer. Id. The Virginia Supreme Court explained: “After a thorough

review of the Policy, we will assume, without deciding, that the trial court did not err in its

conclusion that ‘US Airways’ claim for business interruption is covered by the Policy….”

Defendant, however, left this Court the distinct misimpression that the trial court’s coverage ruling

was reversed. FRLA respectfully amends its citation to read U.S. Airways v. Commonwealth

Insurance Co., 64 Va. Cir. 40, WL 1094684 (Case No. 03–587, 2004) (Va. Cir. Ct. May 14, 2004),

rev’d on other grounds sub nom., PMA Capital Ins. Co. v. US Airways, Inc., 626 S.E. 2d 369, 374

(Va. 2006).


                                               Respectfully submitted,

                                               /s/ Jason S. Mazer
                                               Jason S. Mazer, Esq.
                                               Florida Bar No. 0149871
                                               CIMO MAZER MARK PLLC
                                               100 Southeast Second Street Suite 3650
                                               Miami, Florida 33131
                                               Telephone: (305) 374-6481
                                               Fax: (305) 374-6488
                                               jmazer@cmmlawgroup.com

                                               Attorneys for Florida Lodging & Restaurant
                                               Association

Counsel Assisting on the Brief:

Gary S. Thompson (D.C. Bar #435315)
THOMPSON HAMMERMAN DAVIS LLP
1015 15th Street NW, Suite 600
Washington, DC 20005
Telephone: (202) 256-9910
Fax: (202) 318-5356
gthompson@thompsonhd.com




                                            -2–
Case 8:20-cv-00771-CEH-JSS Document 27 Filed 06/05/20 Page 3 of 3 PageID 361



                                CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on June 5, 2020, I electronically filed the foregoing document

with the Clerk of Court using CM/ECF. I also certify that the foregoing document is being

served this day on all counsel of record identified below via transmission of Notice of Electronic

Filing generated by CM/ECF.

                                             /s/ Jason S. Mazer
                                             Jason S. Mazer, Esq.
                                             Florida Bar No. 0149871


                                          SERVICE LIST

 Mark D. Tinker, Esq., B.C.S.                    Hannah E. Austin, Esq.
 COLE, SCOTT & KISSANE, P.A.                     Michael V. Laurato, Esq.
 4301 West Boy Scout Boulevard                   Austin & Laurato, P.A.
 Suite 400                                       1902 West Cass Street
 Tampa, FL 33607                                 Tampa, FL 33606
 Tel.: (813) 509-2613                            Tel: (813) 258-0624
 Fax: (813) 286-2900                             Fax: (813) 258-4625
 mark.tinker@csklegal.com                        efile@austinlaurato.com
 mason.bradford@csklegal.com                     haustin@austinlaurato.com
                                                 mlaurato@austinlaurato.com

 Trial Counsel for Underwriters                  Counsel for Prime Time Sports Bar




                                          -3–
